The plaintiff in error, hereinafter called defendant, was convicted in the county court of Coal county on a charge of having the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The premises of defendant were searched and some intoxicating liquor found. The defendant moved to suppress, and objected to the introduction of evidence on the ground of insufficiency in the description of the affidavit and search warrant. The affidavit and warrant described the premises as:
"The premises occupied by Geo. Thomas and known as the old Charlie Spear home and located in the south part of Lehigh, Coal County, Oklahoma, on State Highway No. 19. * * *"
The Attorney General has filed comments amounting to a confession of error, saying in part:
"* * * The house is not described with particularity, neither is its location on State Highway No. 19 made more definite than somewhere in the south part of Lehigh. Does this description meet the requirements of the general rule above stated? We are inclined to believe not. * * *"
The description is insufficient. Section 3223, Stat. 1931; Thomas v. State, 38 Okla. Crim. 284, 260 P. 515; Cook v. State,40 Okla. Crim. 219, 267 P. 1045; Linderman v. State,43 Okla. Crim. 166, 277 P. 602; Abbott v. State, 44 Okla. Crim. 455,281 P. 597; White v. State, 45 Okla. Crim. 103, 281 P. 824; Overstreet v. State, 46 Okla. Crim. 68, 283 P. 1032; Doyle v. State, 49 Okla. Crim. 422, 295 P. 237. *Page 38 
The case is reversed and remanded, with instructions to dismiss.